Howell, J.
In June, 1875, the city of New Orleans obtained judgment against the plaintiff for the taxes of that year, and in January, 1876, the latter took a rule on the former to reduce the assessment upon which the said judgment was based. The rule was made absolute, and the city ■appealed.
This is not the mode to revise, amend, or to annul a judgment or to ■correct an assessment.
It is therefore ordered that the judgment appealed from herein be reversed, and the rule taken by plaintiff be dismissed with costs.